                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                         )
 LOKESHWARAN NARAYANASAMY;               )
 SAVI TRY KRISHNAMUR'l'HY,               )
                                  )
 Individually and as Parent, Natural
 Guardian, and Next Best Friend of)
 SMITA LOKESHWARAN,               )
            Plaintiffs,           )
                                  )
                                             C.A. No. 1:17·cv·G03·JJM·LDA
 v.                               )
                                  )
 CLAUDETTE ISSA; BALISE 'I', LLC; )
 RASIER, LLC; UBER                )
 TECHNOLOGIES, INC.; JOHN DOE; )
 and JANE DOE,                    )
           Defendants.            )
________________________ )
                           MEMORANDUM AND ORDER

JOl-IN J. MCCONNELL, JR., Chief Judge, United States District Court.

       Needing a ride from T.F. Green Airport to his hotel, Mr. Lokeshwaran

Narayanasamy used the Uber Application on his cell phone to summon a driver.

Defendant Claudette Issa, a registered Uber driver, responded and picked him up.

During the trip, Ms. Issa's car collided with a vehicle owned by Balise T, LLC

("Baliso") abandoned by the roadside after breaking down. Both Mr. Narayanasamy

and Ms. Issa suffered injuries.

       The Narayanasamy's filed an eight-count complaint against Ms. Issa; Balise;

Rasier, LLC and Uber Technologies, Inc. (collectively "Uber"); John Doe; and Jane

Doe. ECF No. 1. Claiming Ms. Issa was negligent, Mr. Narayanasamy, along with

his   wife   Savitry Krishnamurthy and their minor child (collectively "the
Narayanasamy's"), seeks compensation from Uber under a theory of respondeat

supenor. They also sued Balise for negligence. Ms. Issa has brought crossclaims for

personal injury and indemnification against Balise, John Doe, and Jane Doe. ECF

No. 22.   Balise filed crossclaims against Ms. Issa and Uber for contribution and

indemnification, alleging negligence, negligent hiring, training, and supervision.

ECF No. 14. Uber brought crossclaims against Defendants Balise, John Doe, and

Jane Doe. ECF Nos. 17, 19.

       Uber moves for summary judgment, 1 claiming that Ms. Iss a is not an agent,

servant, or employee of Uber as a matter of law, and thus it cannot be held liable

under any respondeat superior theory. ECF No. 68. Balise and the Narayanasamy's

oppose tho motion, arguing that sumnwry judgment is inappropriate because enough

questions of fact exist. ECF No. 71, 79. Uber filed a reply. ECF No. 81.

Standard ofReview

      When making a sununary judgment determination, the Court should review

the entire record and consider the facts and inferences in the light most favorable to

the no!1'moving party. Continental Cas. Co. v. Canadian Univ. h1s. Co., 924 F.2d370,

373 (1st Cir. 1991).   Summary judgment is warranted when "the pleadings [and

discovery), together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter



      1 Uber also moves to strike and/or objects to various evidence cited in Balise's
Statement of Undisputed Facts. ECF No. 83. The Court has determined that there
is enough relevant evidence in dispute at this stage to send the matter to the jury so
that motion is DENIED because most if not all the issues Uber raises are best dealt
with at the time of trial when the Court will deal with evidentiary issues.
                                           2
oflaw." Fed. R. Civ. P. 56(c). A genuine dispute of material fact is an issue that "may

reasonably be resolved in favor of either party." Anderson v.    Liber~y Lobby,   Inc., 477

U.S. 242, 250 (198G).

Analysis
       The question here is whether Ms. Issa is an Uber employee rendering Uber

liable for tho injuries resulting from the car accident. In its motion, Uber argues that

it cannot be held liable as a matter oflaw for Ms. Issa's negligence because she is an

independent contractor not an Uber employee. Mr. Narayanasamy counters that the

Court should look into the reality of the relationship between Ms. Issa and Uber-

one that he believes bears many hallmarks of an employer·employee relationship-

and should deny summary judgment because there is a dispute over that relationship.

       The parties do not appear to dispute, however, that whether a relationship

between parties constitutes an employer·omployee relationship is a mixed question

of fact and law and "depends in each case upon its particular facts taken as a whole."

Di01io v. R. L. Platte1; h1c., 211 A.2d 642, 644 (R.I. 1965). 2 There can be no fixed rule

in these cases because '"no single phase of the evidence is determinative."'           Id.

(quoting Sonnanti v. Jlfm·sor JewelTy Co., 118 A.2d 339, 340 (R.I. 1955)). Therefore,

a person's status in the work world-whether an employee or an independent




      2   Nowhere in its lVIemorandum (ECF No. 68·11) or Reply (ECF No. 81) does
Uber challenge Balise's procedural assertion that whether an entity is liable under a
theory of respondeat superior is a mixed question and should go to the jury in the
first instance if there aro disputed facts or disputes on how the facts should apply to
the law.
                                            3
contractor-should be decided by a jury when enough facts could support either

finding.

         Other courts have held that the mixed fact· law question of whether Uber

drivers are Uber employees belongs to the jury.            Judge Edward M. Chen of the

Northern District of California denied Uber's summary judgment motion, finding

based on tho facts in the case and reflecting on the United States Supreme Court's

recent decision in Ilana Fh1ancial, Inc. v. Hmw Bank, -U.S.-, 135 S.Ct. 907, 190

L.Ed.2d 800 (2015), that a jury should decide whether Uber drivers wore considered

employees or independent contractors. O'CoJmOT v. UbeT Tech, h1c., 82 F. Supp. 3d

1133 (N.D. Cal. 2015); See HanaFin., 135 S.Ct. at 912 (unless the facts are so clear

that only one inference may be drawn, mixed questions of law and fact are for the

jury).

         The court   recogni~ed   that a "'jury's constitutional responsibility is not merely

to determine the facts, but to apply the law to those facts and draw tho ultimate

conclusion."' O'Conn01; 82 F. Supp. 3d at 1147 (quoting United States v. Gaudin, 515

U.S. 506, 512 (1995)). It observed that

         juries answer often-dispositive factual questions or make dispositive
         applications of legal standards to facts. The fact that another jury,
         hearing the same case, might reach a different conclusion may make the
         system 'unpredictable,' but it has never stopped us from employing
         juries in those analogous contexts."

O'Conn01; 82 F. Supp. 3d at 1148 (quoting Hana Fin, 135 S. Ct. at 912) ("juries

should typically decide mixed questions of law and fact ... [and] a hiree's status as

either an employee or independent contractor should typically be determined by a



                                               4
jury, and not the judge."). Resolving this dispute will turn on the facts determined

by the jury and the jury's application of the facts to the law as given to it by the Court.

To the extent thoro is a concern that a jury "may improperly apply the relevant legal

standard, tho solution is to craft careful jury instructions that make that standard

clear." Id. at 1148 (quoting HanaFin., 135 S. Ct. at 912). At the motion for sununary

judgment stage, the Court's only determination is whether Balise and the

Narayanasamy's have set forth enough evidence that if believed, a jury could

determine that the driver, Ms. Issa was an employee of Uber.-1

       Next, the Court looks at how state law views the parameters of the employer-

employee relationship to see if more than one inference could be drawn such that the

question should go to the jury.       Under Rhode Island law, the test to determine

whether a person is an employee or an independent. contractor is "'based on the

employer's right or power to exercise control over the method and means of

performing the work and not merely the exercise of actual control."' Cayer v. Cox



      a The First Circuit has not yet dealt with whether Uber drivers are employees.
Other courts have and there is some disagreement among them. See, e.g:, Search v.
Uber Tech., Inc., 128 F. Supp. 3d 222 (D.D.C. 2015), Doe v. Uber Tech, Inc., 184 F.
Supp. 3d 774 (N.D. Cal. 201G) (passenger sufficiently alleged that Uber driver is an
employee) but see A1cGillis v. Dep't of Econ. Opportuni~v, 210 So. 3d 220 (Fla. Dist.
Ct. App. 2017) (Uber driver is not an employee for purposes of reemployment
assistance).  Recently, the New Jersey Department of Labor and Workforce
Development sent Uber a $G50 million bill for misclassifying its drivers as
independent contractors, instead of employees. Jack Kelly, New Jerse.r Hit Uber with
a $650 A1Illion Tax Bill for J11isclwractenzing Tflorkers: Is This the Start of a H~1r
Against        Gig-Economy        Companies?,        FORBES,        Nov.      15,       2019,
https :f/www .forbes.com/sites/jackkelly/20 19/11/15/new-jersey-hi t-uber-with- a- G50-
million- tax- bill-fonnisclassifying-workers·is -this- the-start-of- a ·war-against- gig-
economy·companies/#229c5e34G4Ge.

                                             5
Rhode hland Telecom, LLC, 85 A.3d 1140, 1144 (R.I. 2014) (quoting Absi v. State

Dcp't ofAdmin., 785 A.2d 554, 556 (R.I. 2001) (citation omitted)). Considering this

legal framework, the Court now moves to the parties' views of the disputed and

undisputed facts of this case.

       Uber asserts that the evidence shows that it is merely a software provider with

no actual or apparent control or authority over drivers like Ms. Issa. As evidence that

Ms. Issa is not an employee, Uber cites to the Technology Services Agreement (TSA)

executed between .Ms. Issa and Rasier, which states she is an independent contractor.

Uber also points to the General Assembly's determination that Uber drivers are

independent contractors.     R.I. Gen. Laws § 39·14.2·16 ("TNC drivers shall be

independent contractors and not employees of the TNC if they are determined to meet

federal and state law and regulation relating to independent contractors, including,

but not limited to, 26 U.S.C. § 3401(a), 26 U.S.C. § 3402(a)(1), §§ 28-29·17.1 and 28-

42-7, and the TNC and TNC driver agree in writing that the TNC driver is an

independent contractor of the TNC."). Finally, Uber relies on Ms. Issa's deposition

testimony where she agrees that she is an independent contractor.

      In addition to the 'l'NC statute and the 'l'SA that all drivers sign, Uber points

to tho fact. that the driver controls the method and means of how they provide their

services to riders, whether they chose to work or not work on any given day or any

given time, whether to accept rides, what route to take, how to drive their car,

whether also to work for a competitor (such as Lyft), and drivers provide their own

equipment. Also, Uber does not pay the driver, tho riders do.



                                          6
           On the other side of the road, Balise and Mr. Narayanasamy assert that Uber

is a service provider and employer of driver/partners. Their view of the evidence is

that Uber "controls" their drivers, so it assumes liability for their actions.        See

general~v,    ECF No. 71 at 14-15, 27-28. For example, they argue that: 4

         1.      Uber controls the finances: Uber unilaterally sets and controls fares:

Uber pays its drivers and can alter payment if the driver receives a complaint: a

rider's terms and financial relationship is with Ubcr directly not the driver: Uber

collects the fares through a rider's credit card and the drivers have no option to collect

fares directly from riders: fares set by Uber vary based on demand and peak times:

Uber solely decides when and if prices surge to higher levels.

         2.      Uber controls the branding and marketing. Uber provides drivers with

Uber logos for their vehicles: drivers are prohibited from having business cards or

soliciting rides outside the Uber App; Uber sends riders using the Uber App a

message that they can rely on Uber to provide "safe, reliable" rides, and that Uber

has "peace of mind designed into every ride:" Uber expressly assures its riders that it

actively screens drivers, and acts on ratings so that the riders may have "peace of

mind."

         3.     Uber imposes requirements on the drivers: Uber has guidelines for

quality, cleanliness, and behavior standards: Uber exercises substantial regulation

                                                                                             I
                                                                                             I
      ·IBecause the only question for this Court at this stage is whether there are          I
disputed facts supporting the contention that Ms. Issa was an employee ofUber, the
Court turns its primary focus to whether the evidence Mr. Narayanasamy presents
is disputed and whether other inferences could be drawn.
                                            7
and control over driver performance by reserving the right "at any time in Company's

sole discretion to deactivate or otherwise restrict" access to the Uber App; Uber has

threatened drivers with "deactivation" for issues such as having a poor attitude or

not taking the most efficient/direct route on a trip, a rider complaining about a bad

smelling car, trying to settle disputes directly with riders, asking riders to be paid for

damage dono to tho driver's vehicle, low customer ratings, cancelling too many rides,

or for failing to accept enough rides while "on·duty."

      4.      Uber handles disputes and adjudications: Uber handles and adjudicates

any rider disputes: in resolving disputes, Uber may reduce a rider's fare in its sole

discretion and thereby, a driver's income.

       5.    RelationslnjJ dil·ectly between Uber and the Jider: Uber maintains an

ongoing relationship with riders through in·App advertisements and solicitations;

Uber often offers riders reduced fares, special faro packages, free hotel stays, and

other promotions, such as "Ubor cash" that are credits that can be used to pay for

rides, scooters, or bicycles, or food delivery through Uber's "UberEats" App; Uber

periodically runs contest giveaways for riders including concert tickets and vacations

as a marketing strategy; riders may also join special membership levels such as "Uber

Gold" and "Uber VIP" to enjoy special privileges; Uber offers a "24/7'' support team to

address any rider concerns.

      G.     Uber provides benefits to dn'vers: Uber offers paid liability and

comprehensive collision insurance, and rights to participate in health insurance

offerings for which Ubor has negotiated group rates; for applicants who do not have



                                             8
their own car, Uber offers "the Uber rental car program" so that drivers can get a

ready·to·go car at a low commitment; if a driver does not have their own smartphone,

Uber will provide one for business use.

       7.    Employer-like activities: Uber requires driver applicants to upload their

driver's license information, vehicle's registration, and insurance; applicants must

pass a background chock; Uber encourages drivers to work as much time for Uber

and not look for other employment; Uber drivers must agree to Uber's rules and

oversight.

      These facts raise disputes here such that "reasonable people could differ on

whether a worker is an employee or an independent contractor based on the evidence

in the case." Cotter v. Lyft, h1c., GO F. Supp. 3d 10G7, 107G (N.D. Cal. 2015). The

Court therefore finds that "the question is not for a court to decide; it must go to the

jury," id., and declines to dismiss Uber on summary judgment. 5

Conclusion

      This Court finds that genume 1ssues of material fact exist such that the

determination of whether Uber is liable for Ms. Issa's alleged negligence should be

resolved by a jury. The Court therefore DENIES Defendants' Motion for Summary

Judgment.    ECF No. GS.    Uber's Motion to Strike/Objections to some exhibits to

Balise's Statement of Undisputed Facts is also DENIED. ECF No. 83.



                                                                                           I
                                                                                           I
      5For the same reasons that the jury should decide whether there is an
employer-employee relationship, it should also decide tho issue of apparent authority.
                                           9
John J. McConnell, Jr.
Chief Judge
United States District Court

January lG, 2020




                                    iI
                                    \


                                    f
                                    '


                               10
